      Case 1:17-cv-06028-SHS-KNF Document 63 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JIN YUE YOU, as Administrator of the
 Estate of Ka Chor Yau, Decedent,                      17-CV-6028 (SHS)
                              Plaintiff,
                                                        ORDER

               v.
 PEDRO TEIXEIRA, INC., and MAYKEL
 FELIZ-TEJEDA,
                              Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    Due to the COVID-19 pandemic, the Southern District of New York has a limited
number of specially designated courtrooms available for jury trials. The judges of the
Southern District, working with the Clerk of Court, have worked to schedule trials in
the first quarter of 2021 so that trials may proceed safely. Once a trial date is set for an
action through this process, it cannot be changed, although it may be adjourned to
another quarter of 2021 if extenuating circumstances arise.
    Accordingly, IT IS HEREBY ORDERED that the trial of this action is scheduled for
March 9, 2021. The final pretrial conference will take place on December 18, 2020 at
11:00 AM, as previously scheduled.
Dated: New York, New York
       December 9, 2020
